The opinion of the court wasfiied
Per Curiam.
There was no error in allowing the amendment. The indorsement on the scire facias, that issued to revive the judgment, was sufficient to amend by. The lost prsecipe was properly supplied by the production of a sworn copy.
More than a year after the plaintiff in error had been substituted as administrator without objection, after the plea of payment had been entered, and when the case was about to be called for trial, it was too late to withdraw the plea of payment, and substitute one denying that he had ever been administrator.
Any lapse of time less than twenty years will not per se raise the presumption of payment of a judgment. There were no persuasive circumstances tending to show payment. The court therefore committed no error in directing the jury to find for the plaintiff below.
Judgment affirmed.